   Case: 4:20-cv-00660-SRC Doc. #: 3 Filed: 05/20/20 Page: 1 of 2 PageID #: 26



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

JUSTIN J. HARPER,                                   )
                                                    )
                Plaintiff,                          )
                                                    )
        v.                                          )           No. 4:20-cv-00660-SRC
                                                    )
TRANSPORTATION OFFICER                              )
(DRIVER), et al.,                                   )
                                                    )
                                                    )
                Defendants.                         )

                                 MEMORANDUM AND ORDER

        This matter comes before the Court on review of plaintiff Justin J. Harper’s pro se

complaint, filed pursuant to 42 U.S.C. § 1983. Plaintiff has neither paid the filing fee nor submitted

an application to proceed in district court without prepaying fees or costs. See 28 U.S.C. §

1915(a)(1). In order to continue with his case, plaintiff must either pay the full filing fee, or file an

application to proceed without prepayment. If plaintiff files an application to proceed without

prepayment, he must also submit a copy of his inmate account statement for the six-month period

immediately preceding the filing of the complaint. See 28 U.S.C. § 1915(a)(2). Plaintiff will be

given thirty days in which to comply. Failure to comply will result in the dismissal of this action

without prejudice and without further notice.

        Accordingly,

        IT IS HEREBY ORDERED that the Clerk of Court shall mail to plaintiff a copy of the

Court’s Application to Proceed in District Court without Prepaying Fees or Costs form.
   Case: 4:20-cv-00660-SRC Doc. #: 3 Filed: 05/20/20 Page: 2 of 2 PageID #: 27



        IT IS FURTHER ORDERED that plaintiff shall either pay the $400 filing fee or submit

an application to proceed in district court without prepaying fees or costs within thirty (30) days

of the date of this order.

        IT IS FURTHER ORDERED that if plaintiff submits an application to proceed without

prepayment, he must also submit a certified copy of his inmate account statement for the six-month

period immediately preceding the filing of his complaint.

        IT IS FURTHER ORDERED that if plaintiff fails to comply with this order, the Court

will dismiss this action without prejudice and without further notice. If the case is dismissed, the

dismissal will not constitute a “strike” under 28 U.S.C. § 1915(g).

        Dated this 20th day of May, 2020.



                                                 ______________________________
                                                 STEPHEN R. CLARK
                                                 UNITED STATES DISTRICT JUDGE




                                                 2
